Smith, Judge,
concurring specially.
I agree with the majority that the allegations made in this action fall within the scope of the RICO statute as interpreted by the Georgia courts, particularly in the context of a summary judgment. I write separately to note the expansion of the RICO statute beyond what the legislature may have originally intended. The civil remedy of trespass to land seems a more reasonable remedy for the cutting of timber on property adjacent to a single tract of land, even if it occurs on two sides of the tract. See, e.g., Young v. Faulkner, 228 Ga. App. 587 (492 SE2d 331) (1997).